

Exhibit 10.29


 
Supplemental Executive Retirement Plan of the
Clark, Inc. Long Term Incentive Compensation Plan
Master Plan Document

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 


 
 
 
 
 
 


 
 


 
 


 
 
Effective October 25, 2005
 
 
 
 
 
 
 
Copyright © 2006
 
By Clark Consulting, Inc.
 
All Rights Reserved



--------------------------------------------------------------------------------



TABLE OF CONTENTS
 



   
Page
ARTICLE 1
Definitions
1
     
ARTICLE 2
Selection, Enrollment, Eligibility
5
     
2.1
Selection by Committee
5
2.2
Enrollment and Eligibility Requirements; Commencement of Participation
5
     
ARTICLE 3
Company Contribution Amounts/ Vesting/Crediting/Taxes
6
     
3.1
Company Contribution Amount
6
3.2
Crediting of Amounts after Benefit Distribution
6
3.3
Vesting
6
3.4
Crediting/Debiting of Company Contribution Accounts
7
3.5
FICA and Other Taxes
11
     
ARTICLE 4
Unforeseeable Emergencies
11
     
4.1
Unforeseeable Emergencies
11
     
ARTICLE 5
Retirement Benefit
12
     
5.1
Retirement Benefit
12
5.2
Payment of Retirement Benefit
12
     
ARTICLE 6
Termination Benefit
12
     
6.1
Termination Benefit
12
6.2
Payment of Termination Benefit
13
     
ARTICLE 7
Disability Benefit
13
     
7.1
Disability Benefit
13
7.2
Payment of Disability Benefit
13
     
ARTICLE 8
Death Benefit
14
     
8.1
Death Benefit
14
8.2
Payment of Death Benefit
14
     
ARTICLE 9
Beneficiary Designation
14
     
9.1
Beneficiary
14
9.2
Beneficiary Designation; Change; Spousal Consent
14
9.3
Acknowledgement
14
9.4
No Beneficiary Designation
14
9.5
Doubt as to Beneficiary
15
9.6
Discharge of Obligations
15
     
ARTICLE 10
Leave of Absence
15
     
10.1
Paid Leave of Absence
15
10.2
Unpaid Leave of Absence
15
     
ARTICLE 11
Termination of Plan, Amendment or Modification
15
     
11.1
Termination of Plan
15
11.2
Amendment
16
11.3
Plan Agreement
16
11.4
Effect of Payment
16
     
ARTICLE 12
Administration
16
     
12.1
Committee Duties
16
12.2
Administration Upon Change In Control
17
12.3
Agents
17
12.4
Binding Effect of Decisions
17
12.5
Indemnity of Committee
17
12.6
Employer Information
17
     
ARTICLE 13
Other Benefits and Agreements
18
     
13.1
Coordination with Other Benefits
18
     
ARTICLE 14
Claims Procedures
18
     
14.1
Presentation of Claim
18
14.2
Notification of Decision
19
14.3
Review of a Denied Claim
19
14.4
Decision on Review
19
14.5
Legal Action
19
     
ARTICLE 15
Trust
19
     
15.1
Establishment of the Trust
19
15.2
Interrelationship of the Plan and the Trust
20
15.3
Distributions From the Trust
20
     
ARTICLE 16
Miscellaneous
20
     
16.1
Status of Plan
20
16.2
Unsecured General Creditor
20
16.3
Employer’s Liability
20
16.4
Nonassignability
20
16.5
Not a Contract of Employment
21
16.6
Furnishing Information
21
16.7
Terms
21
16.8
Captions
21
16.9
Governing Law
21
16.10
Notice
21
16.11
Successors
22
16.12
Spouse’s Interest
22
16.13
Validity
22
16.14
Incompetent
22
16.15
Court Order
22
16.16
Distribution in the Event of Income Inclusion Under 409A
22
16.17
Deduction Limitation on Benefit Payment
23
16.18
Insurance
23
                 

 


--------------------------------------------------------------------------------

Supplemental Executive Retirement Plan of the
Clark, Inc. Long Term Incentive Compensation Plan
Master Plan Document

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 




SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN OF THE
CLARK, INC. LONG TERM INCENTIVE COMPENSATION PLAN
Effective October 25, 2005


Purpose
 
The Clark, Inc. Long Term Incentive Compensation Plan (“LTIC Plan”) is comprised
of two components as follows: (i) a defined contribution Supplemental Executive
Retirement Plan and (ii) a Restricted Stock Plan. The provisions pertaining to
the Supplemental Executive Retirement Plan (“Plan”) of the LTIC Plan are
contained in this document.
 
The purpose of this Plan is to provide specified benefits to a select group of
management or highly compensated Employees who contribute materially to the
continued growth, development and future business success of Clark, Inc., a
Delaware corporation, and its subsidiaries, if any, that sponsor this Plan. This
Plan shall be unfunded for tax purposes and for purposes of Title I of ERISA.
 
This Plan is intended to comply with all applicable law, including Code Section
409A and related Treasury guidance and Regulations, and shall be operated and
interpreted in accordance with this intention. Consistent with the foregoing,
and in order to transition the Plan to the requirements of Code Section 409A and
related Treasury guidance and Regulations, the Committee has made available, or
will make available, to Participants certain transition relief described more
fully in Section 2.2(a) of this Plan.
 


 
ARTICLE 1
 
Definitions
 
For the purposes of the Plan, unless otherwise clearly apparent from the
context, the following phrases or terms shall have the following indicated
meanings:
 

1.1  
“Annual Installment Method” shall be an annual installment payment over the
number of years selected by the Participant in accordance with this Plan,
calculated as follows: (i) for the first annual installment, the Participant’s
vested Company Contribution Account shall be calculated as of the close of
business on or around the Participant’s Benefit Distribution Date, as determined
by the Committee in its sole discretion, and (ii) for remaining annual
installments, the Participant’s vested Company Contribution Account shall be
calculated on every anniversary of such calculation date, as applicable. Each
annual installment shall be calculated by multiplying this balance by a
fraction, the numerator of which is one and the denominator of which is the
remaining number of annual payments due the Participant. By way of example, if
the Participant elects a ten (10) year Annual Installment Method for the
Retirement Benefit, the first payment shall be 1/10 of the vested Company
Contribution Account, calculated as described in this definition. The following
year, the payment shall be 1/9 of the vested Company Contribution Account,
calculated as described in this definition.

 

1.2  
“Beneficiary” shall mean one or more persons, trusts, estates or other entities,
designated in accordance with Article 9, that are entitled to receive benefits
under this Plan upon the death of a Participant.

 
1

--------------------------------------------------------------------------------



1.3  
“Beneficiary Designation Form” shall mean the form established from time to time
by the Committee that a Participant completes, signs and returns to the
Committee to designate one or more Beneficiaries.

 

1.4  
“Benefit Distribution Date” shall mean the date that triggers distribution of a
Participant’s vested Company Contribution Account. A Participant’s Benefit
Distribution Date shall be determined upon the occurrence of any one of the
following:

 

(a)  
If the Participant Retires, his or her Benefit Distribution Date shall be the
last day of the six-month period immediately following the date on which the
Participant Retires; provided, however, in the event the Participant changes his
or her Retirement Benefit election in accordance with Section 5.2(b), his or her
Benefit Distribution Date shall be postponed in accordance with Section 5.2(b);
or 

 

(b)  
If the Participant experiences a Termination of Employment, his or her Benefit
Distribution Date shall be the last day of the six-month period immediately
following the date on which the Participant experiences a Termination of
Employment; provided, however, in the event the Participant changes his or her
Termination Benefit election in accordance with Section 6.2(b), his or her
Benefit Distribution Date shall be postponed in accordance with Section 6.2(b);
or

 

(c)  
The date on which the Committee is provided with proof that is satisfactory to
the Committee of the Participant’s death, if the Participant dies prior to the
complete distribution of his or her vested Company Contribution Account; or

 

(d)  
The date on which the Participant becomes Disabled.

 

1.5  
“Board” shall mean the board of directors of the Company.

 

1.6  
“Change in Control” shall mean any “change in control event” as defined in
accordance with Code Section 409A and related Treasury guidance and Regulations.

 

1.7  
“Claimant” shall have the meaning set forth in Section 14.1.

 

1.8  
“Code” shall mean the Internal Revenue Code of 1986, as it may be amended from
time to time.

 

1.9  
“Committee” shall mean the committee described in Article 12.

 

1.10  
“Company” shall mean Clark, Inc., a Delaware corporation, and any successor to
all or substantially all of the Company’s assets or business.

 

1.11  
“Company Contribution Account” shall mean (i) the sum of the Participant’s
Company Contribution Amounts, plus (ii) amounts credited or debited to the
Participant’s Company Contribution Account in accordance with this Plan, less
(iii) all distributions made to the Participant or his or her Beneficiary
pursuant to this Plan that relate to the Participant’s Company Contribution
Account. The Company Contribution Account shall be a bookkeeping entry only and
shall be utilized solely as a device for the measurement and determination of
the amounts to be paid to a Participant, or his or her designated Beneficiary,
pursuant to this Plan.

 

1.12  
“Company Contribution Amount” shall mean, for any one Plan Year, the amount
determined in accordance with Section 3.1.

 

1.13  
“Death Benefit” shall mean the benefit set forth in Article 8.

 
2

--------------------------------------------------------------------------------



1.14  
“Disability” or “Disabled” shall mean that a Participant is (i) unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, or (ii) by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than 3 months under an accident or health plan covering employees of
the Participant’s Employer. For purposes of this Plan, a Participant shall be
deemed Disabled if determined to be totally disabled by the Social Security
Administration, or if determined to be disabled in accordance with the
applicable disability insurance program of such Participant’s Employer, provided
that the definition of “disability” applied under such disability insurance
program complies with the requirements in the preceding sentence.

 

1.15  
“Disability Benefit” shall mean the benefit set forth in Article 7.

 

1.16  
“Election Form” shall mean the form, which may be in electronic format,
established from time to time by the Committee that a Participant completes,
signs and returns to the Committee to make an election under the Plan.

 

1.17  
“Employee” shall mean a person who is an employee of any Employer.

 

1.18  
“Employer(s)” shall mean the Company and/or any of its subsidiaries (now in
existence or hereafter formed or acquired) that have been selected by the Board
to participate in the Plan and have adopted the Plan as a sponsor.

 

1.19  
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as it
may be amended from time to time.

 

1.20  
“First Plan Year” shall mean the period beginning October 25, 2005 and ending
December 31, 2005.

 

1.21  
“LTIC Plan” shall mean the Clark, Inc. Long Term Incentive Compensation Plan,
effective October 25, 2005.

 

1.22  
“Participant” shall mean any Employee (i) who is selected to participate in the
Plan, (ii) who submits an executed Plan Agreement, Election Form and Beneficiary
Designation Form, which are accepted by the Committee, and (iii) whose Plan
Agreement has not terminated.

 

1.23  
“Plan” shall mean the Supplemental Executive Retirement Plan of the Clark, Inc.
Long Term Incentive Compensation Plan, which shall be evidenced by this
instrument and by each Plan Agreement, as they may be amended from time to time.

 

1.24  
“Plan Agreement” shall mean a written agreement, as may be amended from time to
time, which is entered into by and between an Employer and a Participant. Each
Plan Agreement executed by a Participant and the Participant’s Employer shall
provide for the entire benefit to which such Participant is entitled under the
Plan; should there be more than one Plan Agreement, the Plan Agreement bearing
the latest date of acceptance by the Employer shall supersede all previous Plan
Agreements in their entirety and shall govern such entitlement. The terms of any
Plan Agreement may be different for any Participant, and any Plan Agreement may
provide additional benefits not set forth in the Plan or limit the benefits
otherwise provided under the Plan; provided, however, that any such additional
benefits or benefit limitations must be agreed to by both the Employer and the
Participant.

 
3

--------------------------------------------------------------------------------



1.25  
“Plan Year” shall, except for the First Plan Year, mean a period beginning on
January 1 of each calendar year and continuing through December 31 of such
calendar year.

 

1.26  
“Retirement”, “Retire(s)” or “Retired” shall mean separation from service with
all Employers for any reason other than death or Disability, as determined in
accordance with Code Section 409A and related Treasury guidance and Regulations,
on or after the attainment of age sixty-two (62).

 

1.27  
“Retirement Benefit” shall mean the benefit set forth in Article 5.

 

1.28  
“Stock” shall mean Clark, Inc. common stock or any other equity securities of
the Company designated by the Committee.

 

1.29  
“Terminate the Plan”, “Termination of the Plan” shall mean a determination by an
Employer’s board of directors that (i) all of its Participants shall no longer
be eligible to participate in the Plan and (ii) such Participants shall no
longer be eligible to receive company contributions under this Plan.

 

1.30  
“Termination Benefit” shall mean the benefit set forth in Article 6.

 

1.31  
“Termination of Employment” shall mean the separation from service with all
Employers, voluntarily or involun-tarily, for any reason other than Retirement,
Disability or death, as determined in accordance with Code Section 409A and
related Treasury guidance and Regulations.

 

1.32  
“Trust” shall mean one or more trusts established by the Company in accordance
with Article 15.

 

1.33  
“Unforeseeable Emergency” shall mean a severe financial hardship of the
Participant or his or her Beneficiary resulting from (i) an illness or accident
of the Participant or Beneficiary, the Participant’s or Beneficiary’s spouse, or
the Participant’s or Beneficiary’s dependent (as defined in Code Section
152(a)), (ii) a loss of the Participant’s or Beneficiary’s property due to
casualty, or (iii) such other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant or the Participant’s Beneficiary, all as determined in the sole
discretion of the Committee.

 

 
 

4

--------------------------------------------------------------------------------

 

ARTICLE 2
 
Selection, Enrollment, Eligibility
 

2.1  
Selection by Committee. Participation in the Plan shall be limited to a select
group of management or highly compensated Employees. From that group, the
Committee shall select, in its sole discretion, those individuals who may
actually participate in this Plan. 

 

2.2  
Enrollment and Eligibility Requirements; Commencement of Participation. 

 

(a)  
As a condition to participation, each selected Employee who is eligible to
participate in the Plan shall complete, execute and return to the Committee a
Plan Agreement, an Election Form and a Beneficiary Designation Form, prior to
the first day of such Plan Year, or such other earlier deadline as may be
established by the Committee in its sole discretion. In addition, the Committee
shall establish from time to time such other enrollment requirements as it
determines, in its sole discretion, are necessary.

 
Notwithstanding anything in this Plan to the contrary, the Committee may, as
permitted by Code Section 409A and related Treasury guidance or Regulations,
provide a limited period in which designated Participants may make this initial
distribution election as to the form or timing in which Plan benefits will be
paid, by submitting an Election Form on or before the deadline established by
the Committee, which shall be no later than December 31, 2006. The Committee
shall interpret all provisions relating to an election submitted in accordance
with this Section in a manner that is consistent with Code Section 409A and
related Treasury guidance or Regulations. If any such distribution election
either (i) relates to payments that a Participant would otherwise receive in
2006, or (ii) would cause payments to be made in 2006, such election shall not
be effective.
 

(b)  
An Employee who first becomes eligible to participate in this Plan after the
first day of a Plan Year must complete, execute and return to the Committee a
Plan Agreement, an Election Form, and a Beneficiary Designation Form within
thirty (30) days after he or she first becomes eligible to participate in the
Plan, or within such other earlier deadline as may be established by the
Committee, in its sole discretion, in order to participate for that Plan Year.
In such event, such person’s participation in this Plan shall not commence
earlier than the date determined by the Committee pursuant to Section 2.2(c). 

 

(c)  
Each selected Employee who is eligible to participate in the Plan shall commence
participation in the Plan on the date that the Committee determines, in its sole
discretion, that the Employee has met all enrollment requirements set forth in
this Plan and required by the Committee, including returning all required
documents to the Committee within the specified time period.

 

(d)  
If an Employee fails to meet all requirements contained in this Section 2.2
within the period required, that Employee shall not be eligible to participate
in the Plan during such Plan Year.

 
5

--------------------------------------------------------------------------------


 
ARTICLE 3
 
Company Contribution Amounts/
Vesting/Crediting/Taxes
 

3.1  
Company Contribution Amount. For each Plan Year, an Employer may be required to
credit amounts to a Participant’s Company Contribution Account (i) as addressed
in employment or other agreements entered into between the Participant and the
Employer and/or (ii) as specified and approved by the Committee pursuant to the
LTIC Plan. The Company Contribution Amount described in this Section 3.1, if
any, shall be credited on a date or dates prescribed by such agreements or a
date or dates determined by the Committee, in its sole discretion.

 

3.2  
Crediting of Amounts after Benefit Distribution. Notwithstanding any provision
in this Plan to the contrary, should the complete distribution of a
Participant’s vested Company Contribution Account occur prior to the date on
which any portion of the Company Contribution Amount would otherwise be credited
to the Participant’s Company Contribution Account, such amounts shall not be
credited to the Participant’s Company Contribution Account, but shall be paid to
the Participant in a manner determined by the Committee, in its sole
discretion. 

 

3.3  
Vesting. 

 

(a)  
A Participant shall be vested in his or her Company Contribution Amount in
accordance with the vesting schedule(s) set forth in his or her Plan Agreement,
employment agreement or any other agreement entered into between the Participant
and his or her Employer. If not addressed in such agreements or if related to
any Company Contribution Amount approved by the Committee pursuant to the LTIC
Plan, a Participant shall vest in his or her Company Contribution Amount in
accordance with the schedule set forth below; provided, however, the Participant
must remain in continuous service of the Employer as an Employee through the
last day of each 5-year vesting period in order to receive vesting credit for
the applicable Company Contribution Amount. A new vesting schedule shall apply
to each Company Contribution Amount credited to the Participant’s Company
Contribution Account.

 
 
Service Period Elapsed following Crediting of Company Contribution Amount
 
 
Vested Percentage
 
Less than 5 years
0%
5 years or more
100%

 
For purposes of applying the vesting provisions above, the Company Contribution
Amount approved by the Committee pursuant to the LTIC Plan for 2005 will be
deemed to have been credited to the Participant’s Company Contribution Account
on January 1, 2005, and shall become vested on December 31, 2009 provided the
Participant remains in continuous service through such date. Similarly, the
Company Contribution Amount approved by the Committee pursuant to the LTIC Plan
for 2006 will be deemed to have been credited to the Participant’s Company
Contribution Account on February 1, 2006, and shall become vested on January 31,
2011, provided the Participant remains in continuous service through such date.
 
6

--------------------------------------------------------------------------------



(b)  
Notwithstanding anything to the contrary contained in this Section 3.3, in the
event of a Change in Control, or upon a Participant’s death while employed by an
Employer or Disability, a Participant’s Company Contribution Account shall
immediately become 100% vested (if it is not already vested in accordance with
the above vesting schedule). In addition, subject to the terms set forth in
Section 3.3(c), a Participant’s Company Contribution Account shall immediately
become 100% vested upon a Participant’s Retirement.

 

(c)  
Notwithstanding Section 3.3(b), if the Committee, in its sole discretion,
determines that a Participant’s employment with the Company was terminated for
“cause” (as defined in the Participant’s employment agreement), the
Participant’s Company Contribution Account shall not become 100% vested (if it
is not already vested in accordance with the vesting schedule in 3.3(a)) upon
such Participant’s Retirement.

 

(d)  
If a Participant has a tax gross-up provision under an employment agreement with
respect to excise taxes imposed under Code Sections 280G or 4999, any such
excise taxes relating to the vesting of a Participant’s Company Contribution
Account in connection with a Change in Control shall be grossed-up in the same
way as other compensation and benefits are grossed-up under the applicable
employment agreement. If a Participant does not have an applicable tax gross-up
provision, any excise taxes relating to the vesting of the Participant’s Company
Contribution Account in connection with a Change in Control shall be fully
grossed-up if the vesting of a Participant’s Company Contribution Account by
itself results in “excess parachute payments” as defined in Code Section 280G.

 

3.4  
Crediting/Debiting of Company Contribution Accounts. In accordance with, and
subject to, the rules and procedures that are established from time to time by
the Committee, in its sole discretion, amounts shall be credited or debited to a
Participant’s Company Contribution Account in accordance with the following
rules:

 

(a)  
Measurement Funds. Subject to the restrictions found in Section 3.4(c) below,
the Participant may elect one or more of the measurement funds selected by the
Committee, in its sole discretion, which are based on certain mutual funds (the
“Measurement Funds”), for the purpose of crediting or debiting additional
amounts to his or her Company Contribution Account. As necessary, the Committee
may, in its sole discretion, discontinue, substitute or add a Measurement Fund.
Each such action will take effect as of the first day of the first calendar
quarter that begins at least thirty (30) days after the day on which the
Committee gives Participants advance written notice of such change. 

 

(b)  
Election of Measurement Funds. Subject to the restrictions found in Section
3.4(c) below, a Participant, in connection with his or her initial election in
accordance with Section 2.2 above, shall elect, on the Election Form, one or
more Measurement Fund(s) (as described in Section 3.4(a) above) to be used to
determine the amounts to be credited or debited to his or her Company
Contribution Account. If a Participant does not elect any of the Measurement
Funds as described in the previous sentence, the Participant’s Company
Contribution Account shall automatically be allocated into the money market
Measurement Fund.

 



 

7

--------------------------------------------------------------------------------

 

For purposes of determining additional amounts to be credited to the
Participant’s Company Contribution Account, the Company Contribution Amount
approved by the Committee pursuant to the LTIC Plan for 2005 shall be deemed to
have been credited to a Participant’s Company Contribution Account on December
31, 2005, and the Company Contribution Amount approved by the Committee pursuant
to the LTIC Plan for 2006 shall be deemed to have been credited to a
Participant’s Company Contribution Account on February 1, 2006. These
contributions shall be deemed to be allocated to the money market Measurement
Fund on such dates and deemed to remain in this fund until a reallocation
election is made by the Participant in accordance with this Section.
 
Subject to the restrictions found in Section 3.4(c) below, the Participant may
(but is not required to) elect, by submitting an Election Form to the Committee
that is accepted by the Committee, to add or delete one or more Measurement
Fund(s) to be used to determine the amounts to be credited or debited to his or
her Company Contribution Account, or to change the portion of his or her Company
Contribution Account allocated to each previously or newly elected Measurement
Fund. If an election is made in accordance with the previous sentence, it shall
apply as of the first business day deemed reasonably practicable by the
Committee, in its sole discretion, and shall continue thereafter for each
subsequent day in which the Participant participates in the Plan, unless changed
in accordance with the previous sentence. Notwithstanding the foregoing, the
Committee, in its sole discretion, may impose limitations on the frequency with
which one or more of the Measurement Funds elected in accordance with this
Section may be added or deleted by such Participant; furthermore, the Committee,
in its sole discretion, may impose limitations on the frequency with which the
Participant may change the portion of his or her Company Contribution Account
allocated to each previously or newly elected Measurement Fund. 
 
8

--------------------------------------------------------------------------------



(c)  
Clark, Inc. Stock Unit Fund Measurement Fund.

 

(i)  
A Participant may elect to allocate any portion of his or her new company
contributions and/or re-allocate any portion of his or her Company Contribution
Account to the Clark, Inc. Stock Unit Fund Measurement Fund. Notwithstanding the
preceding sentence, the Committee may postpone any allocation or re-allocation
that would otherwise be made in a period in which the Participant would be
prohibited (by Company policy or otherwise) from acquiring equity securities of
the Company until after such period has expired. However, a Participant may not
re-allocate any portion of his or her Company Contribution Account from the
Clark, Inc. Stock Unit Fund Measurement Fund to any other Measurement Fund.
Amounts allocated to the Clark, Inc. Stock Unit Fund Measurement Fund shall only
be distributable in actual shares of Stock, except that a fractional share, if
any, shall be paid in cash.

 

(ii)  
Any stock dividends, cash dividends or other non-cash dividends that would have
been payable on the Stock credited to a Participant’s Company Contribution
Account shall be credited to the Participant’s Company Contribution Account in
the form of additional shares of Stock and shall automatically and irrevocably
be deemed to be re-invested in the Clark, Inc. Stock Unit Fund Measurement Fund
until such amounts are distributed to the Participant. The number of shares
credited to the Participant for a particular stock dividend shall be equal to
(a) the number of shares of Stock credited to the Participant’s Company
Contribution Account as of the payment date for such dividend in respect of each
share of Stock, multiplied by (b) the number of additional shares of Stock
actually paid as a dividend in respect of each share of Stock. The number of
shares credited to the Participant for a particular cash dividend or other
non-cash dividend shall be equal to (a) the number of shares of Stock credited
to the Participant’s Company Contribution Account as of the payment date for
such dividend in respect of each share of Stock, multiplied by (b) the fair
market value of the dividend, divided by (c) the “fair market value” of the
Stock on the payment date for such dividend.

 
9

--------------------------------------------------------------------------------



(iii)  
The value of a Participant’s Company Contribution Account that has been
allocated to the Clark, Inc. Stock Unit Fund may be adjusted by the Committee,
in its sole discretion, to prevent dilution or enlargement of a Participant’s
rights in the event of any reorganization, reclassification, stock split, or
other unusual corporate transaction or event which affects the value of the
Stock.

 

(iv)  
For purposes of this Section 3.4, the fair market value of the Stock shall be
determined by the Committee in its sole discretion.

 

(d)  
Proportionate Allocation. In making any election described in Section 3.4(b)
above, the Participant shall specify on the Election Form, in increments of one
percent (1%), the percentage of his or her Company Contribution Account or
Measurement Fund, as applicable, to be allocated/reallocated.

 

(e)  
Crediting or Debiting Method. The performance of each Measurement Fund (either
positive or negative) will be determined on a daily basis based on the manner in
which such Participant’s Company Contribution Account has been hypothetically
allocated among the Measurement Funds by the Participant.

 

(f)  
No Actual Investment. Notwithstanding any other provision of this Plan that may
be interpreted to the contrary, the Measurement Funds are to be used for
measurement purposes only, and a Participant’s election of any such Measurement
Fund, the allocation of his or her Company Contribution Account thereto, the
calculation of additional amounts and the crediting or debiting of such amounts
to a Participant’s Company Contribution Account shall not be considered or
construed in any manner as an actual investment of his or her Company
Contribution Account in any such Measurement Fund. In the event that the Company
or the Trustee (as that term is defined in the Trust), in its own discretion,
decides to invest funds in any or all of the investments on which the
Measurement Funds are based, no Participant shall have any rights in or to such
investments themselves. Without limiting the foregoing, a Participant’s Company
Contribution Account shall at all times be a bookkeeping entry only and shall
not represent any investment made on his or her behalf by the Company or the
Trust; the Participant shall at all times remain an unsecured creditor of the
Company.

 
10

--------------------------------------------------------------------------------



3.5  
FICA and Other Taxes. 

 

(a)  
Company Contribution Account. When a Participant becomes vested in a portion of
his or her Company Contribution Account, the Participant’s Employer(s) shall (i)
withhold from cash compensation otherwise payable to the Participant that
portion of the Participant’s share of FICA and other employment taxes on such
Company Contribution Amount or (ii) reduce the vested portion of the
Participant’s Company Contribution Account, as applicable, if necessary, to
comply with this Section 3.5.

 

(b)  
Distributions. The Participant’s Employer(s), or the trustee of the Trust, shall
withhold from any payments made to a Participant under this Plan all Federal,
state and local income, employment and other taxes required to be withheld by
the Employer(s), or the trustee of the Trust, in connection with such payments,
in amounts and in a manner to be determined in the sole discretion of the
Employer(s) and the trustee of the Trust.

 
 
ARTICLE 4
 
 
Unforeseeable Emergencies
 

4.1  
Unforeseeable Emergencies. 

 

(a)  
If the Participant experiences an Unforeseeable Emergency, the Participant may
petition the Committee to receive a partial or full payout from the Plan,
subject to the provisions set forth below.

 

(b)  
The payout, if any, from the Plan shall not exceed the lesser of (i) the
Participant’s vested Company Contribution Account, calculated as of the close of
business on or around the date on which the amount becomes payable, as
determined by the Committee in its sole discretion, or (ii) the amount necessary
to satisfy the Unforeseeable Emergency, plus amounts necessary to pay Federal,
state, or local income taxes or penalties reasonably anticipated as a result of
the distribution. Notwithstanding the foregoing, a Participant may not receive a
payout from the Plan to the extent that the Unforeseeable Emergency is or may be
relieved (A) through reimbursement or compensation by insurance or otherwise or
(B) by liquidation of the Participant’s assets, to the extent the liquidation of
such assets would not itself cause severe financial hardship. 

 

(c)  
If the Committee, in its sole discretion, approves a Participant’s petition for
payout from the Plan, the Participant shall receive a payout from the Plan
within sixty (60) days of the date of such approval.

 

(d)  
Notwithstanding the foregoing, the Committee shall interpret all provisions
relating to a payout under this Section 4.1 in a manner that is consistent with
Code Section 409A and related Treasury guidance and Regulations.

 



11

--------------------------------------------------------------------------------

 

ARTICLE 5
 
Retirement Benefit
 

5.1  
Retirement Benefit. A Participant who Retires shall receive, as a Retirement
Benefit, his or her vested Company Contribution Account, calculated as of the
close of business on or around the Participant’s Benefit Distribution Date, as
determined by the Committee in its sole discretion.

 

5.2  
Payment of Retirement Benefit. 

 

(a)  
A Participant, in connection with his or her commencement of participation in
the Plan, shall elect on an Election Form to receive the Retirement Benefit in a
lump sum or pursuant to an Annual Installment Method of up to fifteen (15)
years. If a Participant does not make any election with respect to the payment
of the Retirement Benefit, then such Participant shall be deemed to have elected
to receive the Retirement Benefit in a lump sum.

 

(b)  
A Participant may change the form of payment of the Retirement Benefit by
submitting an Election Form to the Committee in accordance with the following
criteria:

 
 

(i)  
The election to modify the Retirement Benefit shall have no effect until at
least twelve (12) months after the date on which the election is made; and

 

(ii)  
The first Retirement Benefit payment shall be delayed at least five (5) years
from the Participant’s originally scheduled Benefit Distribution Date described
in Section 1.4(a).

 
For purposes of applying the requirements above, the right to receive the
Retirement Benefit in installment payments shall be treated as the entitlement
to a single payment. The Committee shall interpret all provisions relating to
changing the Retirement Benefit election under this Section 5.2 in a manner that
is consistent with Code Section 409A and related Treasury guidance or
Regulations.
 
The Election Form most recently accepted by the Committee that has become
effective shall govern the payout of the Retirement Benefit.
 

(c)  
The lump sum payment shall be made, or installment payments shall commence, no
later than sixty (60) days after the Participant’s Benefit Distribution Date.
Remaining installments, if any, shall be paid no later than sixty (60) days
after each anniversary of the Participant’s Benefit Distribution Date.

 
 
ARTICLE 6
 
 
Termination Benefit
 

6.1  
Termination Benefit. A Participant who experiences a Termination of Employment
shall receive, as a Termination Benefit, his or her vested Company Contribution
Account, calculated as of the close of business on or around the Participant’s
Benefit Distribution Date, as determined by the Committee in its sole
discretion.

 
12

--------------------------------------------------------------------------------



6.2  
Payment of Termination Benefit. 

 

(a)  
A Participant, in connection with his or her commencement of participation in
the Plan, shall elect on an Election Form to receive the Termination Benefit in
a lump sum or pursuant to an Annual Installment Method of up to five (5) years.
If a Participant does not make any election with respect to the payment of the
Termination Benefit, then such Participant shall be deemed to have elected to
receive the Termination Benefit in a lump sum.

 

(b)  
A Participant may change the form of payment of the Termination Benefit by
submitting an Election Form to the Committee in accordance with the following
criteria:

 

(i)  
The election to modify the Termination Benefit shall have no effect until at
least twelve (12) months after the date on which the election is made; and

 

(ii)  
The first Termination Benefit payment is delayed at least five (5) years from
the Participant’s originally scheduled Benefit Distribution Date described in
Section 1.4(b).

 
For purposes of applying the requirements above, the right to receive the
Termination Benefit in installment payments shall be treated as the entitlement
to a single payment. The Committee shall interpret all provisions relating to
changing the Termination Benefit election under this Section 6.2 in a manner
that is consistent with Code Section 409A and related Treasury guidance or
Regulations.
 
The Election Form most recently accepted by the Committee that has become
effective shall govern the payout of the Termination Benefit.
 

(c)  
The lump sum payment shall be made, or installment payments shall commence, no
later than sixty (60) days after the Participant’s Benefit Distribution Date.
Remaining installments, if any, shall be paid no later than sixty (60) days
after each anniversary of the Participant’s Benefit Distribution Date.

 
 
ARTICLE 7
 
 
Disability Benefit
 

7.1  
Disability Benefit. Upon a Participant’s Disability, the Participant shall
receive a Disability Benefit, which shall be equal to the Participant’s vested
Company Contribution Account, calculated as of the close of business on or
around the Participant’s Benefit Distribution Date, as selected by the Committee
in its sole discretion.

 

7.2  
Payment of Disability Benefit. The Disability Benefit shall be paid to the
Participant in a lump sum payment no later than sixty (60) days after the
Participant’s Benefit Distribution Date.

 
13

--------------------------------------------------------------------------------


 
ARTICLE 8
 
 
Death Benefit
 

8.1  
Death Benefit. The Participant’s Beneficiary(ies) shall receive a Death Benefit
upon the Participant’s death which will be equal to the Participant’s vested
Company Contribution Account, calculated as of the close of business on or
around the Participant’s Benefit Distribution Date, as selected by the Committee
in its sole discretion.

 

8.2  
Payment of Death Benefit. The Death Benefit shall be paid to the Participant’s
Beneficiary(ies) in a lump sum payment no later than sixty (60) days after the
Participant’s Benefit Distribution Date.

 
 
ARTICLE 9
 
 
Beneficiary Designation
 

9.1  
Beneficiary. Each Participant shall have the right, at any time, to designate
his or her Beneficiary(ies) (both primary as well as contingent) to receive any
benefits payable under the Plan to a beneficiary upon the death of a
Participant. The Beneficiary designated under this Plan may be the same as or
different from the Beneficiary designation under any other plan of an Employer
in which the Participant participates.

 

9.2  
Beneficiary Designation; Change; Spousal Consent. A Participant shall designate
his or her Beneficiary by completing and signing the Beneficiary Designation
Form, and returning it to the Committee or its designated agent. A Participant
shall have the right to change a Beneficiary by completing, signing and
otherwise complying with the terms of the Beneficiary Designation Form and the
Committee’s rules and procedures, as in effect from time to time. If the
Participant names someone other than his or her spouse as a Beneficiary, the
Committee may, in its sole discretion, determine that spousal consent is
required to be provided in a form designated by the Committee, executed by such
Participant’s spouse and returned to the Committee. Upon the acceptance by the
Committee of a new Beneficiary Designation Form, all Beneficiary designations
previously filed shall be canceled. The Committee shall be entitled to rely on
the last Beneficiary Designation Form filed by the Participant and accepted by
the Committee prior to his or her death.

 

9.3  
Acknowledgment. No designation or change in designation of a Beneficiary shall
be effective until received and acknowledged in writing by the Committee or its
designated agent.

 

9.4  
No Beneficiary Designation. If a Participant fails to designate a Beneficiary as
provided in Sections 9.1, 9.2 and 9.3 above or, if all designated Beneficiaries
predecease the Participant or die prior to complete distribution of the
Participant’s benefits, then the Participant’s designated Beneficiary shall be
deemed to be his or her surviving spouse. If the Participant has no surviving
spouse, the benefits remaining under the Plan to be paid to a Beneficiary shall
be payable to the executor or personal representative of the Participant’s
estate.

 
14

--------------------------------------------------------------------------------



9.5  
Doubt as to Beneficiary. If the Committee has any doubt as to the proper
Beneficiary to receive payments pursuant to this Plan, the Committee shall have
the right, exercisable in its discretion, to cause the Participant’s Employer to
withhold such payments until this matter is resolved to the Committee’s
satisfaction.

 

9.6  
Discharge of Obligations. The payment of benefits under the Plan to a
Beneficiary shall fully and completely discharge all Employers and the Committee
from all further obligations under this Plan with respect to the Participant,
and that Participant’s Plan Agreement shall terminate upon such full payment of
benefits.

 
 
ARTICLE 10
 
 
Leave of Absence
 

10.1  
Paid Leave of Absence. If a Participant is authorized by the Participant’s
Employer to take a paid leave of absence from the employment of the Employer,
and such leave of absence does not constitute a separation from service, as
determined by the Committee in accordance with Code Section 409A and related
Treasury guidance and Regulations, the Participant shall continue to be
considered eligible for the benefits provided in Articles 4, 5, 6, 7 or 8 in
accordance with the provisions of those Articles.

 

10.2  
Unpaid Leave of Absence. If a Participant is authorized by the Participant’s
Employer to take an unpaid leave of absence from the employment of the Employer
for any reason, and such leave of absence does not constitute a separation from
service, as determined by the Committee in accordance with Code Section 409A and
related Treasury guidance and Regulations, such Participant shall continue to be
eligible for the benefits provided in Articles 4, 5, 6, 7 and 8 in accordance
with the provisions of those Articles.

 

10.3  
Leaves Resulting in Separation from Service. In the event that a Participant’s
leave of absence from his or her Employer does constitute a separation from
service, as determined by the Committee in accordance with Code Section 409A and
related Treasury guidance and Regulations, the Participant’s vested Company
Contribution Account shall be distributed to the Participant in accordance with
Article 5 or 6 of this Plan, as applicable.

 
 
ARTICLE 11
 
 
Termination of Plan, Amendment or Modification
 

11.1  
Termination of Plan. Although each Employer anticipates that it will continue
the Plan for an indefinite period of time, there is no guarantee that any
Employer will continue the Plan or will not terminate the Plan at any time in
the future. Accordingly, each Employer reserves the right to Terminate the Plan.
In the event of a Termination of the Plan, the Measurement Funds available to
Participants following the Termination of the Plan shall be comparable in number
and type to those Measurement Funds available to Participants in the Plan Year
preceding the Plan Year in which the Termination of the Plan is effective.
Following a Termination of the Plan, Participant Company Contribution Accounts
shall remain in the Plan until the Participant becomes eligible for the benefits
provided in Articles 4, 5, 6, 7 and 8 in accordance with the provisions of those
Articles. The Termination of the Plan shall not adversely affect any Participant
or Beneficiary who has become entitled to the payment of any benefits under the
Plan as of the date of termination. 

 
15

--------------------------------------------------------------------------------


Notwithstanding the foregoing, to the extent permissible under Code Section 409A
and related Treasury guidance or Regulations, during the thirty (30) days
preceding or within twelve (12) months following a Change in Control an Employer
shall be permitted to (i) terminate the Plan by action of its board of
directors, and (ii) distribute the vested Company Contribution Accounts to
Participants in a lump sum no later than twelve (12) months after the Change in
Control, provided that all other substantially similar arrangements sponsored by
such Employer are also terminated and all balances in such arrangements are
distributed within twelve (12) months of the termination of such arrangements. 
 

11.2  
Amendment.

 

(a)  
Any Employer may, at any time, amend or modify the Plan in whole or in part with
respect to that Employer. Notwithstanding the foregoing, (i) no amendment or
modification shall be effective to decrease the value of a Participant’s vested
Company Contribution Account in existence at the time the amendment or
modification is made, and (ii) no amendment or modification of this Section 11.2
or Section 12.2 of the Plan shall be effective.

 

(b)  
Notwithstanding any provision of the Plan to the contrary, in the event that the
Company determines that any provision of the Plan may cause amounts deferred
under the Plan to become immediately taxable to any Participant under Code
Section 409A, and related Treasury guidance or Regulations, the Company may (i)
adopt such amendments to the Plan and appropriate policies and procedures,
including amendments and policies with retroactive effect, that the Company
determines necessary or appropriate to preserve the intended tax treatment of
the Plan benefits provided by the Plan and/or (ii) take such other actions as
the Company determines necessary or appropriate to comply with the requirements
of Code Section 409A, and related Treasury guidance or Regulations.

 

11.3  
Plan Agreement. Despite the provisions of Sections 11.1 and 11.2 above, if a
Participant’s Plan Agreement contains benefits or limitations that are not in
this Plan document, the Employer may only amend or terminate such provisions
with the written consent of the Participant.

 

11.4  
Effect of Payment. The full payment of the Participant’s vested Company
Contribution Account under Articles 4, 5, 6, 7 or 8 of the Plan shall completely
discharge all obligations to a Participant and his or her designated
Beneficiaries under this Plan, and the Participant’s Plan Agreement shall
terminate.

 
 
ARTICLE 12
 
 
Administration
 

12.1  
Committee Duties. Except as otherwise provided in this Article 12, this Plan
shall be administered by a Committee, which shall consist of the Board, or such
committee as the Board shall appoint. Members of the Committee may be
Participants under this Plan. The Committee shall also have the discretion and
authority to (i) make, amend, interpret, and enforce all appropriate rules and
regulations for the administra-tion of this Plan, and (ii) decide or resolve any
and all ques-tions, including benefit entitlement determinations and
interpretations of this Plan, as may arise in connection with the Plan. Any
individual serving on the Committee who is a Participant shall not vote or act
on any matter relating solely to himself or herself. When making a determination
or calculation, the Committee shall be entitled to rely on information furnished
by a Participant or the Company.

 
16

--------------------------------------------------------------------------------



12.2  
Administration Upon Change In Control. Within one hundred and twenty (120) days
following a Change in Control, the individuals who comprised the Committee
immediately prior to the Change in Control (whether or not such individuals are
members of the Committee following the Change in Control) may, by written
consent of the majority of such individuals, appoint an independent third party
administrator (the “Administrator”) to perform any or all of the Committee’s
duties described in Section 12.1 above, including without limitation, the power
to determine any questions arising in connection with the administration or
interpretation of the Plan, and the power to make benefit entitlement
determinations. Upon and after the effective date of such appointment, (i) the
Company must pay all reasonable administrative expenses and fees of the
Administrator, and (ii) the Administrator may only be terminated with the
written consent of the majority of Participants with a Company Contribution
Account in the Plan as of the date of such proposed termination.

 

12.3  
Agents. In the administration of this Plan, the Committee or the Administrator,
as applicable, may, from time to time, employ agents and delegate to them such
administrative duties as it sees fit (including acting through a duly appointed
representative) and may from time to time consult with counsel.

 

12.4  
Binding Effect of Decisions. The decision or action of the Committee or
Administrator, as applicable, with respect to any question arising out of or in
connection with the administration, interpretation and application of the Plan
and the rules and regulations promulgated hereunder shall be final and
conclusive and binding upon all persons having any interest in the Plan.

 

12.5  
Indemnity of Committee. All Employers shall indemnify and hold harmless the
members of the Committee, any Employee to whom the duties of the Committee may
be delegated, and the Administrator against any and all claims, losses, damages,
expenses or liabilities arising from any action or failure to act with respect
to this Plan, except in the case of willful misconduct by the Committee, any of
its members, any such Employee or the Administrator.

 

12.6  
Employer Information. To enable the Committee and/or Administrator to perform
its functions, the Company and each Employer shall supply full and timely
information to the Committee and/or Administrator, as the case may be, on all
matters relating to the Plan, the Trust, the Participants and their
Beneficiaries, the Company Contribution Accounts of the Participants, the
compensation of its Participants, the date and circum-stances of the Retirement,
Disability, death or Termination of Employment of its Participants, and such
other pertinent information as the Committee or Administrator may reasonably
require.

 
17

--------------------------------------------------------------------------------


 
ARTICLE 13
 
 
Other Benefits and Agreements
 

13.1  
Coordination with Other Benefits. The benefits provided for a Participant and
Participant’s Beneficiary under the Plan are in addition to any other benefits
available to such Participant under any other plan or program for employees of
the Participant’s Employer. The Plan shall supplement and shall not supersede,
modify or amend any other such plan or program except as may otherwise be
expressly provided.

 
 
ARTICLE 14
 
 
Claims Procedures
 

14.1  
Presentation of Claim. Any Participant or Beneficiary of a deceased Participant
(such Participant or Beneficiary being referred to below as a “Claimant”) may
deliver to the Committee a written claim for a determination with respect to the
amounts distributable to such Claimant from the Plan. If such a claim relates to
the contents of a notice received by the Claimant, the claim must be made within
sixty (60) days after such notice was received by the Claimant. All other claims
must be made within 180 days of the date on which the event that caused the
claim to arise occurred. The claim must state with particularity the
determination desired by the Claimant.

 

14.2  
Notification of Decision. The Committee shall consider a Claimant’s claim within
a reasonable time, but no later than ninety (90) days after receiving the claim.
If the Committee determines that special circumstances require an extension of
time for processing the claim, written notice of the extension shall be
furnished to the Claimant prior to the termination of the initial ninety (90)
day period. In no event shall such extension exceed a period of ninety (90) days
from the end of the initial period. The extension notice shall indicate the
special circumstances requiring an extension of time and the date by which the
Committee expects to render the benefit determination. The Committee shall
notify the Claimant in writing:

 

(a)  
that the Claimant’s requested determination has been made, and that the claim
has been allowed in full; or

 

(b)  
that the Committee has reached a conclusion contrary, in whole or in part, to
the Claimant’s requested determination, and such notice must set forth in a
manner calculated to be understood by the Claimant:

 

(i)  
the specific reason(s) for the denial of the claim, or any part of it;

 

(ii)  
specific reference(s) to pertinent provisions of the Plan upon which such denial
was based;

 

(iii)  
a description of any additional material or information necessary for the
Claimant to perfect the claim, and an explanation of why such material or
information is necessary;

 

(iv)  
an explanation of the claim review procedure set forth in Section 14.3 below;
and

 
18

--------------------------------------------------------------------------------



(v)  
a statement of the Claimant’s right to bring a civil action under ERISA Section
502(a) following an adverse benefit determination on review.

 

14.3  
Review of a Denied Claim. On or before sixty (60) days after receiving a notice
from the Committee that a claim has been denied, in whole or in part, a Claimant
(or the Claimant’s duly authorized representative) may file with the Committee a
written request for a review of the denial of the claim. The Claimant (or the
Claimant’s duly authorized representative):

 

(a)  
may, upon request and free of charge, have reasonable access to, and copies of,
all documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claim for benefits;

 

(b)  
may submit written comments or other documents; and/or

 

(c)  
may request a hearing, which the Committee, in its sole discretion, may grant.

 

14.4  
Decision on Review. The Committee shall render its decision on review promptly,
and no later than sixty (60) days after the Committee receives the Claimant’s
written request for a review of the denial of the claim. If the Committee
determines that special circumstances require an extension of time for
processing the claim, written notice of the extension shall be furnished to the
Claimant prior to the termination of the initial sixty (60) day period. In no
event shall such extension exceed a period of sixty (60) days from the end of
the initial period. The extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the Committee
expects to render the benefit determination. In rendering its decision, the
Committee shall take into account all comments, documents, records and other
information submitted by the Claimant relating to the claim, without regard to
whether such information was submitted or considered in the initial benefit
determination. The decision must be written in a manner calculated to be
understood by the Claimant, and it must contain:

 

(a)  
specific reasons for the decision;

 

(b)  
specific reference(s) to the pertinent Plan provisions upon which the decision
was based;

 

(c)  
a statement that the Claimant is entitled to receive, upon request and free of
charge, reasonable access to and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
Claimant’s claim for benefits; and

 

(d)  
a statement of the Claimant’s right to bring a civil action under ERISA Section
502(a).

 

14.5  
Legal Action. A Claimant’s compliance with the foregoing provisions of this
Article 14 is a mandatory prerequisite to a Claimant’s right to commence any
legal action with respect to any claim for benefits under this Plan. 

 
 
ARTICLE 15
 
 
Trust
 

15.1  
Establishment of the Trust. In order to provide assets from which to fulfill the
obligations of the Participants and their beneficiaries under the Plan, the
Company may establish a trust by a trust agreement with a third party, the
trustee, to which each Employer may, in its discretion, contribute cash or other
property, including securities issued by the Company, to provide for the benefit
payments under the Plan, (the “Trust”).

 
19

--------------------------------------------------------------------------------



15.2  
Interrelationship of the Plan and the Trust. The provisions of the Plan and the
Plan Agreement shall govern the rights of a Participant to receive distributions
pursuant to the Plan. The provisions of the Trust shall govern the rights of the
Employers, Participants and the creditors of the Employers to the assets
transferred to the Trust. Each Employer shall at all times remain liable to
carry out its obligations under the Plan.

 

15.3  
Distributions From the Trust. Each Employer’s obligations under the Plan may be
satisfied with Trust assets distributed pursuant to the terms of the Trust, and
any such distribution shall reduce the Employer’s obligations under this Plan.

 
 
ARTICLE 16
 
 
Miscellaneous
 

16.1  
Status of Plan. The Plan is intended to be a plan that is not qualified within
the meaning of Code Section 401(a) and that “is unfunded and is maintained by an
employer primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees” within the meaning
of ERISA Sections 201(2), 301(a)(3) and 401(a)(1). The Plan shall be
administered and interpreted (i) in a manner consistent with that intent, and
(ii) in accordance with Code Section 409A and related Treasury guidance and
Regulations. 

 

16.2  
Unsecured General Creditor. Participants and their Bene-ficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interests or
claims in any property or assets of an Employer. For purposes of the payment of
benefits under this Plan, any and all of an Employer’s assets shall be, and
remain, the general, unpledged unrestricted assets of the Employer. An
Employer’s obligation under the Plan shall be merely that of an unfunded and
unsecured promise to pay money in the future.

 

16.3  
Employer’s Liability. An Employer’s liability for the payment of benefits shall
be defined only by the Plan and the Plan Agreement, as entered into between the
Employer and a Participant. An Employer shall have no obliga-tion to a
Participant under the Plan except as expressly provided in the Plan and his or
her Plan Agreement.

 

16.4  
Nonassignability. Neither a Participant nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and non-transferable. No part of the amounts payable shall, prior to actual
payment, be subject to seizure, attachment, garnishment or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by a
Participant or any other person, be transferable by operation of law in the
event of a Participant’s or any other person’s bankruptcy or insolvency or be
transferable to a spouse as a result of a property settlement or otherwise.

 
20

--------------------------------------------------------------------------------



16.5  
Not a Contract of Employment. The terms and conditions of this Plan shall not be
deemed to constitute a contract of employment between any Employer and the
Participant. Such employment is hereby acknowledged to be an “at will”
employment relationship that can be terminated at any time for any reason, or no
reason, with or without cause, and with or without notice, unless expressly
provided in a written employment agreement. Nothing in this Plan shall be deemed
to give a Participant the right to be retained in the service of any Employer,
as an Employee, or to interfere with the right of any Employer to discipline or
discharge the Participant at any time.

 

16.6  
Furnishing Information. A Participant or his or her Beneficiary will cooperate
with the Committee by furnishing any and all information requested by the
Committee and take such other actions as may be requested in order to facilitate
the administration of the Plan and the payments of benefits hereunder, including
but not limited to taking such physical examinations as the Committee may deem
necessary.

 

16.7  
Terms. Whenever any words are used herein in the masculine, they shall be
construed as though they were in the feminine in all cases where they would so
apply; and whenever any words are used herein in the singular or in the plural,
they shall be construed as though they were used in the plural or the singular,
as the case may be, in all cases where they would so apply.

 

16.8  
Captions. The captions of the articles, sections and paragraphs of this Plan are
for convenience only and shall not control or affect the meaning or construction
of any of its provisions.

 

16.9  
Governing Law. Subject to ERISA, the provisions of this Plan shall be construed
and interpreted according to the internal laws of the State of Illinois without
regard to its conflicts of laws principles.

 

16.10  
Notice. Any notice or filing required or permitted to be given to the Committee
under this Plan shall be sufficient if in writing and hand-delivered, or sent by
registered or certified mail, to the address below: 

 
Clark, Inc.
Attn: Chris Mitchell, Vice President, Corporate Human Resources
102 South Wynstone Park Drive
North Barrington, Illinois 60010

 
Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.
 
Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.
 
21

--------------------------------------------------------------------------------



16.11  
Successors. The provisions of this Plan shall bind and inure to the benefit of
the Participant’s Employer and its successors and assigns and the Participant
and the Participant’s designated Beneficiaries.

 

16.12  
Spouse’s Interest. The interest in the benefits hereunder of a spouse of a
Participant who has predeceased the Participant shall automatically pass to the
Participant and shall not be transferable by such spouse in any manner,
including but not limited to such spouse’s will, nor shall such interest pass
under the laws of intestate succession.

 

16.13  
Validity. In case any provision of this Plan shall be illegal or invalid for any
reason, said illegality or invalidity shall not affect the remaining parts
hereof, but this Plan shall be construed and enforced as if such illegal or
invalid provision had never been inserted herein.

 

16.14  
Incompetent. If the Committee determines in its discretion that a benefit under
this Plan is to be paid to a minor, a person declared incompetent or to a person
incapable of handling the disposition of that person’s property, the Committee
may direct payment of such benefit to the guardian, legal representative or
person having the care and custody of such minor, incompetent or incapable
person. The Committee may require proof of minority, incompetence, incapacity or
guardianship, as it may deem appropriate prior to distribution of the benefit.
Any payment of a benefit shall be a payment for the account of the Participant
and the Participant’s Beneficiary, as the case may be, and shall be a complete
discharge of any liability under the Plan for such payment amount.

 

16.15  
Court Order. The Committee is authorized to comply with any court order in any
action in which the Plan or the Committee has been named as a party, including
any action involving a determination of the rights or interests in a
Participant’s benefits under the Plan. Notwithstanding the foregoing, the
Committee shall interpret this provision in a manner that is consistent with
Code Section 409A and other applicable tax law.  In addition, if necessary to
comply with a qualified domestic relations order, as defined in Code Section
414(p)(1)(B), pursuant to which a court has determined that a spouse or former
spouse of a Participant has an interest in the Participant’s benefits under the
Plan, the Committee, in its sole discretion, shall have the right to immediately
distribute the spouse’s or former spouse’s interest in the Participant’s
benefits under the Plan to such spouse or former spouse.

 

16.16  
Distribution in the Event of Income Inclusion Under 409A. If any portion of a
Participant’s Company Contribution Account under this Plan is required to be
included in income by the Participant prior to receipt due to a failure of this
Plan to meet the requirements of Code Section 409A and related Treasury guidance
or Regulations, the Participant may petition the Committee or Administrator, as
applicable, for a distribution of that portion of his or her Company
Contribution Account that is required to be included in his or her income. Upon
the grant of such a petition, which grant shall not be unreasonably withheld,
the Participant’s Employer shall distribute to the Participant immediately
available funds in an amount equal to the portion of his or her Company
Contribution Account required to be included in income as a result of the
failure of the Plan to meet the requirements of Code Section 409A and related
Treasury guidance or Regulations, which amount shall not exceed the
Participant’s unpaid vested Company Contribution Account under the Plan. If the
petition is granted, such distribution shall be made within ninety (90) days of
the date when the Participant’s petition is granted. Such a distribution shall
affect and reduce the Participant’s benefits to be paid under this Plan.

 
22

--------------------------------------------------------------------------------



16.17  
Deduction Limitation on Benefit Payments. If an Employer reasonably anticipates
that the Employer’s deduction with respect to any distribution from this Plan
would be limited or eliminated by application of Code Section 162(m), then to
the extent deemed necessary by the Employer to ensure that the entire amount of
any distribution from this Plan is deductible, the Employer may delay payment of
any amount that would otherwise be distributed from this Plan. Any amounts for
which distribution is delayed pursuant to this Section shall continue to be
credited/debited with additional amounts in accordance with Section 3.4 above.
The delayed amounts (and any amounts credited thereon) shall be distributed to
the Participant (or his or her Beneficiary in the event of the Participant’s
death) at the earliest date the Employer reasonably anticipates that the
deduction of the payment of the amount will not be limited or eliminated by
application of Code Section 162(m).

 

16.18  
Insurance. The Employers, on their own behalf or on behalf of the trustee of the
Trust, and, in their sole discretion, may apply for and procure insurance on the
life of the Participant, in such amounts and in such forms as the Trust may
choose. The Employers or the trustee of the Trust, as the case may be, shall be
the sole owner and beneficiary of any such insurance. The Participant shall have
no interest whatsoever in any such policy or policies, and at the request of the
Employers shall submit to medical examinations and supply such information and
execute such documents as may be required by the insurance company or companies
to whom the Employers have applied for insurance.

 


IN WITNESS WHEREOF, the Company has signed this Plan document as of February 27,
2006.
 
“Company”
Clark, Inc., a Delaware corporation
 


By: /s/ Thomas M. Pyra
Title: President


 
 

